Citation Nr: 1759808	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include sinusitis or bronchitis, and claimed as having been incurred in service or, alternatively, as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to April 1990.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2009, the RO denied service connection for hypertension.   In July 2009, the RO issued a separate rating decision denying service connection for sinusitis and bronchitis.  

The issues in this appeal were remanded for further development in April 2015, February 2017, June 2017, and October 2017.  In the three most recent remands, the Board found that the Agency of Original Jurisdiction (AOJ) failed to comply with the Board's prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2014, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Board regrets the need for further delay, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)



REMAND

After remanding this case multiple times because of the failure to obtain a requested medical opinion, the AOJ obtained an opinion from a VA physician in July 2017.  With respect to the respiratory disorder claim, the July 2017 opinion was inadequate.  The examiner wrote that the Veteran did not have a current diagnosis of sinusitis or bronchitis and "has had no sinus issues" since sinus surgery in 2004.  But his explanation for this opinion failed to address a brain MRI report, dated December 2009, which suggested the presence of chronic sinusitis.   The July 2017 report also relied on normal pulmonary function tests in 2015, but failed to mention test results from January 2013, which indicated the presence of a moderate obstructive pulmonary impairment.  

Because the Veteran could potentially be eligible for benefits for a disability which existed at some point during the appeal period, even if that disability resolved prior to resolution of this appeal, see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the opinion did not provide the information needed to decide the claim.  

On the issue of service connection for hypertension, the July 2017 examiner opined that hypertension was unrelated to service because the service treatment records included blood pressure measurements which were within normal limits.  Responding to the related question of whether the post-service hypertension was related to the Veteran's presumed exposure to tactical herbicide agents in Vietnam, the examiner provided the following conclusory statement: "Further, there is no evidence in the literature that herbicide exposure causes hypertension."  

The July 2017 hypertension opinion was inadequate because, notwithstanding normal blood pressure readings in service, the Veteran could potentially be eligible for service connection for "any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2017).  The conclusory statement about the potential effects of herbicide exposure disregarded the examiner's duty to provide a reasoned medical explanation linking the supporting data and his ultimate conclusions.  

In November 2017, pursuant to the Board's most recent remand, the AOJ obtained a medical opinion from the same VA physician who provided the July 2017 opinion.  Unfortunately, the November 2017 and July 2017 opinions are essentially identical.  

The latest opinion on respiratory conditions adds only one conclusory sentence to the text of the inadequate July 2017 opinion: "Sinusitis is a clinical diagnosis and [the Veteran] does not meet the criteria for diagnosis."  The examiner apparently ignored the Board's request, in part (2)(a) of the October 2017 remand instructions, to indicate whether the Veteran has had any respiratory disorder, including sinusitis or bronchitis, at any time since June 2009.  The examiner likewise wrote nothing in response to the following request: "If a diagnosis is not made, the examiner should reconcile his/her findings with any contrary medical evidence, including the results of a December 2009 MRI study suggesting chronic sinusitis and abnormal pulmonary function test results in January 2013.  Additionally, the examiner should distinguish chronic sinusitis from recurring, acute infections."   

The latest opinion on hypertension is similarly indistinguishable from the inadequate opinion received by the AOJ in July 2017.  To support his unfavorable opinion, the examiner relied entirely on the presence of normal blood pressure test results in service and gave the same conclusory response to the request for an opinion about the influence of herbicide exposure.  The examiner ignored the following language from the Board's October 2017 remand: "It is not enough to state the conclusion that medical literature does not support the existence of [a relationship between hypertension and in-service herbicide exposure].  The examiner should instead describe his or her research into the medical literature and explain what the examiner learned from the literature which, in his or her opinion, makes it unlikely that the required relationship exists."  

When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To enforce the Veteran's right to compliance with its instructions, the Board must remand this case to obtain a new medical opinion which, unlike the November 2017 report, is actually responsive to the Board's orders.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file to an examiner, OTHER THAN THE PHYSICIAN WHO PROVIDED THE, INADEQUATE, MEDICAL OPINIONS IN JULY AND NOVEMBER 2017, with the appropriate knowledge and expertise to render an etiology opinion concerning the claim for service connection for a respiratory disorder, to include either bronchitis or sinusitis.  Do not schedule the Veteran for an in-person examination without first arranging for the examiner to review the relevant records.  The claims folder AND A COPY OF THIS REMAND must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder, INCLUDING A COPY OF THIS REMAND, before providing the requested opinions.  Whether a new in-person examination is needed should be left to the discretion of the examiner.  If the examiner decides that a new examination is needed, it should be scheduled only after appropriate notice to the Veteran, including letters to the addresses he has most recently provided to both VHA and VBA.

Based on a review of the record, the examiner should:

(a) Determine if the Veteran has a current diagnosis for any respiratory disorder, including either sinusitis or bronchitis (or has had any respiratory disorder, including sinusitis or bronchitis at any time since June 2009).  

IF A DIAGNOSIS IS NOT MADE, THE EXAMINER SHOULD RECONCILE HIS/HER FINDINGS WITH ANY CONTRARY MEDICAL EVIDENCE, INCLUDING THE RESULTS OF A DECEMBER 2009 MRI STUDY SUGGESTING CHRONIC SINUSITIS AND ABNORMAL PULMONARY FUNCTION TESTS IN JANUARY 2013.  

Additionally, the examiner should distinguish chronic sinusitis and chronic bronchitis from recurring, acute infections.

If a diagnosis of any respiratory disorder, including sinusitis or bronchitis is made:

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's respiratory disorder is causally or etiologically related to the Veteran's period of active service.

(c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the respiratory disorder was caused by the Veteran's in-service herbicide exposure.

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the examiner should reconcile any contrary medical evidence of record.  The examiner should also address the Veteran's lay assertions.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3. Send the claims file to an examiner, OTHER THAN THE PHYSICIAN WHO PROVIDED THE INADEQUATE MEDICAL OPINIONS IN JULY AND NOVEMBER 2017, with the appropriate knowledge and expertise to render an etiology opinion concerning the claim for service connection for hypertension.  Do not schedule the Veteran for an in-person examination without first arranging for the examiner to review the relevant records.  The claims folder AND A COPY OF THIS REMAND must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder, INCLUDING A COPY OF THIS REMAND, before providing the requested opinions.  

Whether a new in-person examination is needed should be left to the discretion of the examiner.  If the examiner decides that a new examination is needed, it should be scheduled only after appropriate notice to the Veteran, including letters to the addresses he has most recently provided to both VHA and VBA.

Based on a review of the record, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to service.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that hypertension was caused by the Veteran's in-service herbicide exposure.  

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.  If the examiner concludes that it is unlikely that the Veteran's hypertension is related to in-service herbicide exposure, the examiner should thoroughly explain the reasons why (s)he believes that such a relationship is unlikely.  

IT IS NOT ENOUGH TO STATE THE CONCLUSION THAT MEDICAL LITERATURE DOES NOT SUPPORT THE EXISTENCE OF SUCH A RELATIONSHIP. THE EXAMINER SHOULD INSTEAD DESCRIBE HIS OR HER RESEARCH INTO THE MEDICAL LITERATURE AND EXPLAIN WHAT THE EXAMINER LEARNED FROM THE LITERATURE WHICH, IN HIS OR HER OPINION, MAKES IT UNLIKELY THAT THE REQUIRED RELATIONSHIP EXISTS.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4. Review the examination reports to ensure compliance with the directives of this Remand.  If any report is deficient in any manner, it should be returned to the reviewing personnel.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

